DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 10/19/2022, with respect to the rejection(s) of claim(s) 1-3, 5-13, and 15-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davidson et al. (US 20150269664 A1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-16, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method comprising: 
identifying, by a computing device, a plurality of solar panels of a solar power installation within a geographic area based on at least one image that depicts the geographic area at a first point in time;
computing, by the computing device, respective insolation levels for individual solar panels included in the plurality of solar panels at a second point in time, wherein the respective insolation levels are based on geographic data associated with the geographic area; and 
generating, by the computing device, solar power generation data for the geographic area based on the respective insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the plurality of solar panels at the second point in time.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “identifying, by a computing device, a plurality of solar panels of a solar power installation within a geographic area based on at least one image that depicts the geographic area at a first point in time (taking a picture of a solar power installation and identifying solar panels);
computing, by the computing device, respective insolation levels for individual solar panels included in the plurality of solar panels at a second point in time, wherein the respective insolation levels are based on geographic data associated with the geographic area (overlaying an insolation map for the area or looking at an insolation table for the area corresponding to the solar power installation); and 
generating, by the computing device, solar power generation data for the geographic area based on the respective insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the plurality of solar panels at the second point in time (match the insolation data with the information about the solar panels to determine power generation)” are treated as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 11 and 20.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: computing device
Claim 11: A non-transitory computer-readable medium, a processor
Claim 20: a memory, a processor.
The additional elements of a computing device (generic computer), a non-transitory computer-readable medium (generic memory), a processor (generic computer), and a memory (generic memory) are generally recited and are not qualified as particular machines.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, and 12-16 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-7, 11, 12, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 20150269664 A1), hereinafter “Davidson”, in view of Padarian ("Weekend project: Detecting solar panels from satellite imagery", Towards Data Science, Oct 18, 2018).

Regarding Claim 1, Davidson teaches a method comprising: 
computing, by the computing device, respective insolation levels for individual solar panels included in the plurality of solar panels at a second point in time, wherein the respective insolation levels are based on geographic data associated with the geographic area (Davidson [0047] In step 310, a computing device (e.g., the utility management system 100) can obtain insolation data for a corresponding geographic location, in which the insolation data relates to a total amount of solar radiation energy received on a surface area of a candidate solar panel array during a specified time period in the corresponding geographic location. Also see Fig. 2A); and 
generating, by the computing device, solar power generation data for the geographic area based on the respective insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the plurality of solar panels once installed  (Davidson [0034] This type of insolation data may be determined based on satellite images or other sources. Once the insolation is determined, the insolation data may be stored in a database (or a data structure) for later retrieval and processing and [0035] A computing device can determine the amount of energy (e.g., kWh/day) that could potentially be generated from solar panels of a candidate solar panel array using insolation data for a corresponding geographic region. Also see Fig. 2B).
Davidson does not explicitly teach identifying a plurality of solar panels of a solar power system based on at least one image.
Instead, Davidson teaches identifying, by a computing device, a location for a plurality of solar panels of a solar power installation within a geographic area based on at least one image that depicts the geographic area at a first point in time by using images of a roof (Davidson [0037] The roof direction, roof angle, roof area, shading and/or location of the home also may be used to calculate the potential wattage output at the home. The roof direction, roof angle and/or roof area of the home may be determined from a roof plan for the home (e.g., from a [publicly] available database). In another example, the roof direction, roof angle and/or roof area of the home may be estimated by analyzing a satellite image, an aerial image and/or a street-view image of the home (e.g., from a [publicly] available database) using known image processing techniques (e.g., edge detection, classification, etc.). Also see [0030] In operation, the solar panel wattage determination system 108 can determine a potential wattage output of a candidate solar panel array using the insolation data 107 for a corresponding geographic region.) and can distinguish portions of the roof under different conditions to determine energy generation (Davidson [0034] According to other aspects of the subject technology, the solar insolation of a home may further be affected by even more local factors such as the amount of shade (e.g., from trees or other buildings) that falls on portions of the home. This type of insolation data may be determined based on satellite images or other sources. Once the insolation is determined, the insolation data may be stored in a database (or a data structure) for later retrieval and processing.).
Padarian teaches identifying a plurality of solar panels of a solar power system based on at least one image (Padarian p,3, "I can think of a few ways to detect solar panels. We could try segmenting the image, using masks, predict the vertices of the polygons, I didn't want to spend hours training the model, so I went for a relatively simple Fully Convolutional NN to predict the probability of a pixel of being part of a solar panel.").
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Davidson in view of Padarian to teach identifying, by a computing device, a plurality of solar panels of a solar power installation within a geographic area based on at least one image that depicts the geographic area at a first point in time, by recognizing that compensating the insolation data down to “local factors such as shade that falls on portions of the home” (Davidson [0034]), would require distinguishing the insolation data of different panels of an array on a particular structure, and that specifically identifying panels, instead of roofs, from images merely changes the power generation from describing potential solar panels to existing solar panels ( also see MPEP 2143 I. (D) and note that calculating the insolation and estimating potential production of a set of panels on a roof, while compensating for the local set-up of the array in that location, would yield the same results whether the panels are presently installed or are to be installed in the future).

Regarding Claim 2, Davidson in view of Padarian (as stated above) further teaches wherein the at least one image comprises an aerial image or a satellite image depicting the geographic area at the first point in time (Davidson [0034] According to other aspects of the subject technology, the solar insolation of a home may further be affected by even more local factors such as the amount of shade (e.g., from trees or other buildings) that falls on portions of the home. This type of insolation data may be determined based on satellite images or other sources. Once the insolation is determined, the insolation data may be stored in a database (or a data structure) for later retrieval and processing. Also see [0037] The roof direction, roof angle, roof area, shading and/or location of the home also may be used to calculate the potential wattage output at the home. The roof direction, roof angle and/or roof area of the home may be determined from a roof plan for the home (e.g., from a [publicly] available database). In another example, the roof direction, roof angle and/or roof area of the home may be estimated by analyzing a satellite image, an aerial image and/or a street-view image of the home (e.g., from a [publicly] available database) using known image processing techniques (e.g., edge detection, classification, etc.).).

Regarding Claim 3, Davidson in view of Padarian (as stated above) further teaches identifying different portions of the at least one image that correspond to different solar panels (Davidson [0034] This type of insolation data may be determined based on satellite images or other sources. Once the insolation is determined, the insolation data may be stored in a database (or a data structure) for later retrieval and processing. Also see [0037] The roof direction, roof angle, roof area, shading and/or location of the home also may be used to calculate the potential wattage output at the home. The roof direction, roof angle and/or roof area of the home may be determined from a roof plan for the home (e.g., from a [publicly] available database). In another example, the roof direction, roof angle and/or roof area of the home may be estimated by analyzing a satellite image, an aerial image and/or a street-view image of the home (e.g., from a [publicly] available database) using known image processing techniques (e.g., edge detection, classification, etc.). Note the roof corresponds to where the panel/system will be installed); and 
determining respective locations for the plurality of solar panels within the geographic area (Davidson [0023] Insolation figures can be used as an input to size solar power systems for the location where they will be installed.).

Regarding Claim 5, Davidson in view of Padarian (as stated above) further teaches wherein computing the respective insolation levels comprises: 
determining respective angles of incidence between the solar panels and a light source based on the geographic data at the second point in time (Davidson [0037] The roof direction, roof angle, roof area, shading and/or location of the home also may be used to calculate the potential wattage output at the home.); and 
computing respective insolation levels for the plurality of solar panels at the second point in time based on the respective angles of incidence (Davidson [0035] A computing device can determine the amount of energy (e.g., kWh/day) that could potentially be generated from solar panels of a candidate solar panel array using insolation data for a corresponding geographic region. Note that [0037] as cited above teaches that roof angle, which would correspond to the angle of the panel is a factor in determining potential power output of the panel/system).

Regarding Claim 6, Davidson in view of Padarian (as stated above) further teaches determining respective electricity generation capacities for the plurality of solar panels based on the geographic data (Davidson [0036] Photovoltaic panels are rated under standard conditions to determine the Wp rating (Watts peak), which can then be used with the insolation of a geographic region to determine the expected output, along with other factors such as tilt, tracking and shading (which can be included to create the installed Wp rating).); and 
determining respective solar power generation levels for the plurality of solar panels at the second point in time based on the respective electricity generation capacities and the respective insolation levels at the second point in time (Davidson [0036] The rating of the candidate solar panel array can be used with the insolation data to determine the potential wattage output.).

Regarding Claim 7, Davidson in view of Padarian (as stated above) further teaches receiving, by the computing device, a selection of a first region of the geographic area via the user interface (Davidson Fig. 4 412 Insolation in your area; see [0034] The isolation for the home may be determined based on the location of the home, and a radiation map indicating insolation for different regions on the Earth.); 
receiving, by the computing device, a selection of the first point in time via the user interface (Davidson [0033] The plot 200 includes a two-dimensional representation of the variation in the insolation 201 (e.g., y-axis) obtained over time 202 (e.g., x-axis). See Fig. 2 202 Day 1 or Day 2); and 
modifying, by the computing device, the user interface to depict a portion of the solar power generation data associated with the first region of the geographic area and the first point in time (Davidson Fig. 4 412 wattage to meet usage; also Fig. 2B Day 1 or Day 2).
Davidson in view of Padarian (as stated above) does not explicitly teach generating, by the computing device, a user interface that depicts the geographic area based on the geographic data.
However, Davidson teaches a user interface (Davidson [0057] The computing device can send data to a client device (e.g., client devices 602 of FIG. 6) to cause a prompt to be displayed on a user interface of the client device. And [0065] data may be sent to the client device to cause a prompt to be displayed on the interface and the prompt including one or more options relating to the one or more adjustments to the candidate solar panel array.) as well as the geographic area based on the geographic data (Davidson [0034] The i[n]solation for the home may be determined based on the location of the home, and a radiation map indicating insolation for different regions on the Earth. […] the insolation figures are obtained from an insolation map or by city or region from insolation tables that were generated with historical data (e.g., over the last 30 to 50 years). […] This type of insolation data may be determined based on satellite images or other sources.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Davidson in view of Padarian (as stated above) to teach generating, by the computing device, a user interface that depicts the geographic area based on the geographic data, because the existing interface and display of Davidson can be used to depict the stored data and maps of Davidson.

Regarding Claim 11, Davidson in view of Padarian (as stated above) teaches a non-transitory computer-readable medium storing program instructions that (Davidson [0007] a non-transitory computer readable storage medium storing instructions for solar panel wattage determination on a computing device, the instructions when executed by a processor, causing the computing device to perform various operations.), when executed by a processor, causes the processor to perform the steps of: 
computing respective insolation levels for individual solar panels included in the plurality of solar panels at a second point in time, wherein the respective insolation levels are based on geographic data associated with the geographic area (Davidson [0047] In step 310, a computing device (e.g., the utility management system 100) can obtain insolation data for a corresponding geographic location, in which the insolation data relates to a total amount of solar radiation energy received on a surface area of a candidate solar panel array during a specified time period in the corresponding geographic location. Also see Fig. 2A); and 
generating solar power generation data for the geographic area based on the respective insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the set of solar panels at the second point in time (Davidson [0034] This type of insolation data may be determined based on satellite images or other sources. Once the insolation is determined, the insolation data may be stored in a database (or a data structure) for later retrieval and processing and [0035] A computing device can determine the amount of energy (e.g., kWh/day) that could potentially be generated from solar panels of a candidate solar panel array using insolation data for a corresponding geographic region. Also see Fig. 2B).
Davidson does not explicitly teach identifying a set of solar panels of a solar power system based on at least one image.
Instead, Davidson teaches identifying a location for a plurality of solar panels of a solar power installation within a geographic area based on at least one image that depicts the geographic area at a first point in time, by using images of a roof (Davidson [0037] The roof direction, roof angle, roof area, shading and/or location of the home also may be used to calculate the potential wattage output at the home. The roof direction, roof angle and/or roof area of the home may be determined from a roof plan for the home (e.g., from a [publicly] available database). In another example, the roof direction, roof angle and/or roof area of the home may be estimated by analyzing a satellite image, an aerial image and/or a street-view image of the home (e.g., from a [publicly] available database) using known image processing techniques (e.g., edge detection, classification, etc.). Also see [0030] In operation, the solar panel wattage determination system 108 can determine a potential wattage output of a candidate solar panel array using the insolation data 107 for a corresponding geographic region.), and can distinguish portions of the roof under different conditions to determine energy generation (Davidson [0034] According to other aspects of the subject technology, the solar insolation of a home may further be affected by even more local factors such as the amount of shade (e.g., from trees or other buildings) that falls on portions of the home. This type of insolation data may be determined based on satellite images or other sources. Once the insolation is determined, the insolation data may be stored in a database (or a data structure) for later retrieval and processing.).
Padarian teaches identifying a plurality of solar panels of a solar power system based on at least one image (Padarian p,3, "I can think of a few ways to detect solar panels. We could try segmenting the image, using masks, predict the vertices of the polygons, I didn't want to spend hours training the model, so I went for a relatively simple Fully Convolutional NN to predict the probability of a pixel of being part of a solar panel.").
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Davidson in view of Padarian to teach identifying a plurality of solar panels of a solar power installation within a geographic area based on at least one image that depicts the geographic area at a first point in time, by recognizing that compensating the insolation data down to “local factors such as shade that falls on portions of the home” (Davidson [0034]), would require distinguishing the insolation data of different panels of an array on a particular structure, and that specifically identifying panels, instead of roofs, from images merely changes the power generation from describing potential solar panels to existing solar panels ( also see MPEP 2143 I. (D) and note that calculating the insolation and estimating potential production of a set of panels on a roof, while compensating for the local set-up of the array in that location, would yield the same results whether the panels are presently installed or are to be installed in the future).

Regarding Claim 12, Davidson in view of Padarian (as stated above) further teaches 
identifying, via a machine learning algorithm, different groups of pixels within the at least one image that correspond to different solar panels (Padarian p,3, "I can think of a few ways to detect solar panels. We could try segmenting the image, using masks, predict the vertices of the polygons, I didn't want to spend hours training the model, so I went for a relatively simple Fully Convolutional NN to predict the probability of a pixel of being part of a solar panel."); and 
determining, via the machine learning algorithm, respective locations for the plurality of solar panels within the geographic area based on a corresponding group of pixels, wherein the at least one image comprises a satellite image (Padarian p.5 "The API uses the tiles to make predictions. The API generates the overlays (original images+ probabilities) using a user defined model, threshold and opacity level. Front-end displays the tiles."; also see p.5 Probabilities Image and p.6 Frontend image), wherein the machine learning algorithm is trained based on training data that depicts a set of solar panels (Padarian p.2, "Train a convolutional neural network (CNN)").

Regarding Claim 14, Davidson in view of Padarian (as stated above) further teaches determining respective angles of incidence between the plurality of solar panels and a light source based on the geographic data at the second point in time (Davidson [0037] The roof direction, roof angle, roof area, shading and/or location of the home also may be used to calculate the potential wattage output at the home.); and 
computing respective insolation levels for the plurality of solar panels at the second point in time based on the respective angles of incidence (Davidson [0035] A computing device can determine the amount of energy (e.g., kWh/day) that could potentially be generated from solar panels of a candidate solar panel array using insolation data for a corresponding geographic region. Note that [0037] as cited above teaches that roof angle, which would correspond to the angle of the panel is a factor in determining potential power output of the panel/system).

Regarding Claim 15, Davidson in view of Padarian (as stated above) further teaches determining respective electricity generation capacities for the plurality of solar panels based on the geographic data (Davidson [0036] Photovoltaic panels are rated under standard conditions to determine the Wp rating (Watts peak), which can then be used with the insolation of a geographic region to determine the expected output, along with other factors such as tilt, tracking and shading (which can be included to create the installed Wp rating).); and 
determining respective solar power generation levels for the plurality of solar panels at the second point in time based on the respective electricity generation capacities and the respective insolation levels at the second point in time (Davidson [0036] The rating of the candidate solar panel array can be used with the insolation data to determine the potential wattage output.).

Regarding Claim 16, Davidson in view of Padarian (as stated above) further teaches receiving a selection of a first location within the geographic area via the user interface (Davidson Fig. 4 412 Insolation in your area; see [0034] The isolation for the home may be determined based on the location of the home, and a radiation map indicating insolation for different regions on the Earth.); 
receiving a selection of the first point in time via the user interface (Davidson [0033] The plot 200 includes a two-dimensional representation of the variation in the insolation 201 (e.g., y-axis) obtained over time 202 (e.g., x-axis). See Fig. 2 202 Day 1 or Day 2); and 
modifying the user interface to depict a portion of the solar power generation data associated with the first location at the first point in time (Davidson Fig. 4 412 wattage to meet usage; also Fig. 2B Day 1 or Day 2).
Davidson in view of Padarian (as stated above) does not explicitly teach generating a user interface that depicts the geographic area based on the geographic data.
However, Davidson in view of Padarian (as stated above) teaches a user interface (Davidson [0057] The computing device can send data to a client device (e.g., client devices 602 of FIG. 6) to cause a prompt to be displayed on a user interface of the client device. And [0065] data may be sent to the client device to cause a prompt to be displayed on the interface and the prompt including one or more options relating to the one or more adjustments to the candidate solar panel array.) as well as the geographic area based on the geographic data (Davidson [0034] The i[n]solation for the home may be determined based on the location of the home, and a radiation map indicating insolation for different regions on the Earth. […] the insolation figures are obtained from an insolation map or by city or region from insolation tables that were generated with historical data (e.g., over the last 30 to 50 years). […] This type of insolation data may be determined based on satellite images or other sources.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Davidson in view of Padarian (as stated above) to teach generating a user interface that depicts the geographic area based on the geographic data, because the existing interface and display of Davidson can be used to depict the stored data and maps of Davidson.

Regarding Claim 20, Davidson teaches a system, comprising: 
a memory storing a software application (Davidson Fig. 7 704); and 
a processor (Davidson [0093] instructions that can be stored in a memory device or element 704; see Fig. 7 702) that, when executing the software application (Davidson [0093] the computing device 700 includes a processor 702 for executing instructions that can be stored in a memory device or element 704.), is configured to perform the steps of: 
computing respective insolation levels for individual solar panels included in the plurality of solar panels at a second point in time, wherein the respective insolation levels are based on geographic data associated with the geographic area (Davidson [0047] In step 310, a computing device (e.g., the utility management system 100) can obtain insolation data for a corresponding geographic location, in which the insolation data relates to a total amount of solar radiation energy received on a surface area of a candidate solar panel array during a specified time period in the corresponding geographic location. Also see Fig. 2A), and 
generating solar power generation data for the geographic area based on the respective insolation levels, wherein the solar power generation data indicates an amount of electricity generated within the geographic area via the plurality of solar panels at the second point in time (Davidson [0034] This type of insolation data may be determined based on satellite images or other sources. Once the insolation is determined, the insolation data may be stored in a database (or a data structure) for later retrieval and processing and [0035] A computing device can determine the amount of energy (e.g., kWh/day) that could potentially be generated from solar panels of a candidate solar panel array using insolation data for a corresponding geographic region. Also see Fig. 2B).
Davidson does not explicitly teach identifying a set of solar panels of a solar power system based on at least one image.
Instead, Davidson teaches identifying a location for a plurality of solar panels of a solar power installation within a geographic area based on at least one image that depicts the geographic area at a first point in time by using images of a roof (Davidson [0037] The roof direction, roof angle, roof area, shading and/or location of the home also may be used to calculate the potential wattage output at the home. The roof direction, roof angle and/or roof area of the home may be determined from a roof plan for the home (e.g., from a [publicly] available database). In another example, the roof direction, roof angle and/or roof area of the home may be estimated by analyzing a satellite image, an aerial image and/or a street-view image of the home (e.g., from a [publicly] available database) using known image processing techniques (e.g., edge detection, classification, etc.). Also see [0030] In operation, the solar panel wattage determination system 108 can determine a potential wattage output of a candidate solar panel array using the insolation data 107 for a corresponding geographic region.), and can distinguish portions of the roof under different conditions to determine energy generation (Davidson [0034] According to other aspects of the subject technology, the solar insolation of a home may further be affected by even more local factors such as the amount of shade (e.g., from trees or other buildings) that falls on portions of the home. This type of insolation data may be determined based on satellite images or other sources. Once the insolation is determined, the insolation data may be stored in a database (or a data structure) for later retrieval and processing.).
Padarian teaches identifying a plurality of solar panels of a solar power system based on at least one image (Padarian p,3, "I can think of a few ways to detect solar panels. We could try segmenting the image, using masks, predict the vertices of the polygons, I didn't want to spend hours training the model, so I went for a relatively simple Fully Convolutional NN to predict the probability of a pixel of being part of a solar panel.").
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Davidson in view of Padarian to teach identifying a plurality of solar panels of a solar power installation within a geographic area based on at least one image that depicts the geographic area at a first point in time, by recognizing that compensating the insolation data down to “local factors such as shade that falls on portions of the home” (Davidson [0034]), would require distinguishing the insolation data of different panels of an array on a particular structure, and that specifically identifying panels, instead of roofs, from images merely changes the power generation from describing potential solar panels to existing solar panels ( also see MPEP 2143 I. (D) and note that calculating the insolation and estimating potential production of a set of panels on a roof, while compensating for the local set-up of the array in that location, would yield the same results whether the panels are presently installed or are to be installed in the future).

Claim(s) 8-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Padarian (as stated above), in view of Matan et al. (US 20160204606 A1), hereinafter "Matan".

Regarding Claim 8, Davidson in view of Padarian (as stated above) further teaches determining, by the computing device, an amount of surplus electricity available at the second point in time based on the solar power generation data (Davidson [0017] In this example, a user with a solar panel installation may be able to connect the solar panels to the grid to supply excess electrical power from the solar panels (electrical power that the user does not consume) to the grid for use by other users on the grid. Also see [0040] In FIG. 2D, the net energy consumption dips below 0 to indicate that any energy generated during the corresponding time of the day can be fed back to the grid.).
Davidson in view of Padarian (as stated above) is not relied upon to teach identifying, by the computing device, at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating, by the computing device, one or more infrastructure modifications that mitigate the at least one distribution impediment.
Matan teaches identifying, by the computing device, at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area (Matan [0075] If the power generation for the neighborhood and neighboring neighborhoods exceeds instant power demand, the generated power will be pushed back up the grid toward to the power plant. Such a condition can challenge the grid infrastructure.); and 
generating, by the computing device, one or more infrastructure modifications that mitigate the at least one distribution impediment (Matan [0076] Grid operators (e.g., utilities) typically set limits on how much local power generation can be coupled to the grid, to reduce the risk of a scenario where significant a mounts of energy get pushed back up the grid to the power plant. Such a limit is often referred to as saturation, where there is a threshold amount of capacity that is permitted to be attached to the grid. If the saturation threshold has been reached, a consumer typically has to pay for additional grid infrastructure (additional equipment) that will enable the utility to selectively disconnect the consumer's power generation from the grid.).
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Davidson in view of Padarian (as stated above) further in view of Matan to teach identifying, by the computing device, at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating, by the computing device, one or more infrastructure modifications that mitigate the at least one distribution impediment, to provide dynamic control over power demand and power generation as seen at a PCC and/or as seen at a customer premises or anywhere downstream from a control node (Matan [0077]).

Regarding Claim 9, Davidson in view of Padarian and Matan (as stated above) does not further teach wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area.
Matan teaches wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area (Matan [0085] a grid network of system 300 can be modularly adjusted in size. Seeing that each neighborhood 340, 360, . . . , in the grid network can independently operate, neighborhoods, consumers, and/or other segments or groupings of the network, can be added and/or removed from the grid network dynamically. Other neighborhoods could similarly be added, via a higher level PCC and control node, and/or by coupling neighborhood control nodes.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Davidson in view of Padarian and Matan (as stated above) further in view of Matan to incorporate wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area, because the excess power of one neighborhood’s local energy store (Matan Fig. 3 344) can be connected through a control node (Matan Fig. 3 326) for use when another neighborhood’s local energy store (Matan Fig. 3. 364) does not satisfy demand.

Regarding Claim 10, Davidson in view of Padarian and Matan (as stated above) does not further teach wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area.
Matan teaches wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area (Matan [0085] a grid network of system 300 can be modularly adjusted in size. Seeing that each neighborhood 340, 360, . . . , in the grid network can independently operate, neighborhoods, consumers, and/or other segments or groupings of the network, can be added and/or removed from the grid network dynamically.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Davidson in view of Padarian and Matan (as stated above) further in view of Matan to incorporate wherein the one or more infrastructure modifications indicate that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area because the power lines are how the power is transmitted between regions (Matan [0085]).

Regarding Claim 17, Davidson in view of Padarian (as stated above) further teaches determining an amount of surplus electricity available at the second point in time based on the solar power generation data (Davidson [0017] In this example, a user with a solar panel installation may be able to connect the solar panels to the grid to supply excess electrical power from the solar panels (electrical power that the user does not consume) to the grid for use by other users on the grid. Also see [0040] In FIG. 2D, the net energy consumption dips below 0 to indicate that any energy generated during the corresponding time of the day can be fed back to the grid.).
Davidson in view of Padarian (as stated above) is not relied upon to teach identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment.
Matan teaches identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area (Matan [0075] If the power generation for the neighborhood and neighboring neighborhoods exceeds instant power demand, the generated power will be pushed back up the grid toward to the power plant. Such a condition can challenge the grid infrastructure.); and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment (Matan [0076] Grid operators (e.g., utilities) typically set limits on how much local power generation can be coupled to the grid, to reduce the risk of a scenario where significant a mounts of energy get pushed back up the grid to the power plant. Such a limit is often referred to as saturation, where there is a threshold amount of capacity that is permitted to be attached to the grid. If the saturation threshold has been reached, a consumer typically has to pay for additional grid infrastructure (additional equipment) that will enable the utility to selectively disconnect the consumer's power generation from the grid.).
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Davidson in view of Padarian (as stated above) further in view of Matan to teach identifying at least one distribution impediment that interferes with distributing the amount of surplus electricity based on infrastructure data associated with the geographic area; and 
generating one or more infrastructure modifications that mitigate the at least one distribution impediment, to provide dynamic control over power demand and power generation as seen at a PCC and/or as seen at a customer premises or anywhere downstream from a control node (Matan [0077]).

Regarding Claim 18, Davidson in view of Padarian and Matan (as stated above) does not further teach wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area and that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area.
Matan teaches wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area (Matan [0085] a grid network of system 300 can be modularly adjusted in size. Seeing that each neighborhood 340, 360, . . . , in the grid network can independently operate, neighborhoods, consumers, and/or other segments or groupings of the network, can be added and/or removed from the grid network dynamically. Other neighborhoods could similarly be added, via a higher level PCC and control node, and/or by coupling neighborhood control nodes.) and 
that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area (Matan [0085] a grid network of system 300 can be modularly adjusted in size. Seeing that each neighborhood 340, 360, . . . , in the grid network can independently operate, neighborhoods, consumers, and/or other segments or groupings of the network, can be added and/or removed from the grid network dynamically.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Davidson in view of Padarian and Matan (as stated above) further in view of Matan to incorporate wherein the one or more infrastructure modifications indicate that one or more energy storage modules should be added to an electricity distribution infrastructure within the geographic area and that one or more high voltage power lines should be added to couple a first electricity distribution infrastructure associated with a first region of the geographic area to a second electricity distribution infrastructure associated with a second region of the geographic area, because the excess power of one neighborhood’s local energy store (Matan Fig. 3 344) can be connected through a control node (Matan Fig. 3 326) for use when another neighborhood’s local energy store (Matan Fig. 3. 364) does not satisfy demand, and because the power lines are how the power is transmitted between regions (Matan [0085]).

Regarding Claim 19, Davidson in view of Padarian and Matan (as stated above) does not explicitly teach generating a user interface that depicts the geographic area based on the geographic data; and 
modifying the user interface to depict the one or more infrastructure modifications.
However, Davidson in view of Padarian (as stated above) teaches a user interface (Davidson [0057] The computing device can send data to a client device (e.g., client devices 602 of FIG. 6) to cause a prompt to be displayed on a user interface of the client device. And [0065] data may be sent to the client device to cause a prompt to be displayed on the interface and the prompt including one or more options relating to the one or more adjustments to the candidate solar panel array.) as well as the geographic area based on the geographic data (Davidson [0034] The i[n]solation for the home may be determined based on the location of the home, and a radiation map indicating insolation for different regions on the Earth. […] the insolation figures are obtained from an insolation map or by city or region from insolation tables that were generated with historical data (e.g., over the last 30 to 50 years). […] This type of insolation data may be determined based on satellite images or other sources.).
Matan teaches modifying the user interface to depict the one or more infrastructure modifications (Matan [0100] For example, controller 636 can include an embedded PC (personal computer) board and/or other hardware logic Controller 636 generally controls the operation of gateway 63 0, such as controlling router63 2 and/or meter63 4.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Davidson in view of Padarian and Matan to explicitly include generating a user interface that depicts the geographic area based on the geographic data; and modifying the user interface to depict the one or more infrastructure modifications, because the user interface can be used to depict the changes of energy generation and transmission within the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sawada et al. (JP 2004242433 A) discloses Apparatus And Method For Making Distributed Energy Correct.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        11/04/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863